IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


HAROLD V. HOSKINS,                         : No. 62 MM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
LYCOMING COUNTY, JUDGE N.L.                :
BUTTS,                                     :
                                           :
                    Respondents            :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2015, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.